Citation Nr: 0809205	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-12 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than May 28, 2002, 
for a grant of service connection for degenerative disc 
disease of the lumbosacral spine at L3-4 and L4-5 based on 
clear and unmistakable error (CUE) in a 1961 rating decision.


REPRESENTATION

Appellant represented by:	Lisa a. Lee, Esq.


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1952 to 
August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the RO 
that denied entitlement to an effective date earlier than May 
28, 2002, for the grant of service connection for the 
lumbosacral spine disability.

In April 2007, the veteran filed a claim for incontinence 
secondary to his service-connected lumbosacral spine 
disability.  This issue is referred back to the RO for the 
proper disposition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In a January 1961 rating decision, the RO denied service 
connection for the lumbosacral spine disability and confirmed 
this decision in March 1961.  In March 1961, the RO notified 
the veteran of the determination and of his appellate rights.  
He did not appeal.  In May 2002, the veteran filed an 
application to reopen his claim of service connection for the 
lumbosacral spine disability, which was granted by the RO in 
March 2003, effective the date his reopened claim was 
received, i.e., May 28, 2002.  The veteran filed his claim 
for an earlier effective date in May 2003 on the basis of 
CUE.  Rating decisions in May and June 2003 and June 2004 did 
not fully and properly consider whether there was CUE in the 
1961 rating decision.  The veteran continued to claim CUE in 
May 2005 and in the now appealed June 2005 rating decision, 
the RO denied entitlement to an effective date earlier than 
May 28, 2002, for the lumbosacral spine disability.

If a veteran does not file a timely notice of disagreement 
within one year of receiving notice of the determination, the 
decision becomes final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).  An 
unappealed rating decision, however, only becomes final in 
the absence of clear and unmistakable error.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2007).  Here, the 
veteran has consistently alleged that the RO's January 1961 
rating decision that denied his earlier claim was the product 
of clear and unmistakable error.  To date, the RO has not 
properly and fully considered whether its unappealed January 
1961 rating decision contained clear and unmistakable error.  
In the June 2005 rating decision, the RO simply stated that 
there was no CUE without offering any reasons and bases.  The 
subsequent Statement of the Case (SOC) and Supplemental 
Statement of the Case (SSOC) did not discuss the laws and 
regulations relevant to CUE despite the veteran's consistent 
argument that CUE occurred.

Under the law, the effective date for a grant of service 
connection on the basis of the receipt of new and material 
evidence following a final prior disallowance is the date of 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  As such, in the absence of clear and 
unmistakable error, the RO assigned the earliest possible 
effective date for its grant of the reopened claim, which as 
noted above was received by VA on May 28, 2002.  See Leonard 
v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. 
Principi, 349 F.3d 1326 (Fed. Cir. 2003).  If, however, VA 
determines that the earlier decision was clearly and 
unmistakably erroneous, the prior decision will be reversed 
or amended, and for the purposes of authorizing benefits, the 
rating or adjudicative decision that constitutes a reversal 
of the prior decision on the grounds of clear and 
unmistakable error has the same effect as if the correct 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a) (2007).  Thus, if VA determines that the 
January 1961 rating decision contains clear and unmistakable 
error, the effective date would be assigned as if there were 
no such determination.

The veteran's challenge to the January 1961 rating decision 
is thus inextricably intertwined with his claim of 
entitlement to an earlier effective date for service 
connection for degenerative disc disease of the lumbosacral 
spine at L3-4 and L4-5 because finality presumes the absence 
of clear and unmistakable error, i.e., if a prior 
adjudication contains clear and unmistakable error, it did 
not become final.  Id; see also Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  Thus, the Board must defer 
consideration of the veteran's earlier effective date claim 
until the RO adjudicates, in the first instance, his clear 
and unmistakable error claim.  See Huston v. Principi, 18 
Vet. App. 395, 402-03 (2004).

In light of the foregoing, the Board has no discretion and 
must remand this case to the RO for its initial consideration 
of the veteran's inextricably intertwined clear and 
unmistakable error claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO must adjudicate the issue of 
clear and unmistakable error in the RO's 
January 1961 rating decision that denied 
service connection for mild lumbosacral 
strain.  Thereafter, the RO must 
reconsider the veteran's claim of 
entitlement to an effective date prior to 
May 28, 2002, for service connection for 
degenerative disc disease of the 
lumbosacral spine at L3-4 and L4-5.  

2.  If the benefit sought on appeal is 
not granted, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

